Howard A. Heffron: The cases in this Court and other courts (Inaudible) applied the rule that all pertinent economic factors relating to the taxpayer's business must be taken into account in determining the useful life of his property for purposes of the depreciation deduction. That same thing is elaborated by this Court in a case decided in 1940, Real Estate Company against the United States, where it has said, “For obsolescence under the Act, requires that the operative cause of the present or growing uselessness arise from external forces which make it desirable or imperative that the property be replaced. What these operative causes maybe will be dependent on a wide variety of factual situations. We say that here, we have an --
William J. Brennan, Jr.: Is the --
Howard A. Heffron: We --
William J. Brennan, Jr.: (Voice Overlap) --
Howard A. Heffron: I'm sorry. That's not in our brief. That's at 309 U.S. 13.
Hugo L. Black: What case is that?
Howard A. Heffron: Real Estate Company against the United States and the Cartridge Company case, which I cited earlier, is at 284 U.S. 511.
Charles E. Whittaker: (Inaudible)
Howard A. Heffron: That is right. The concept of depreciation subsumes within it, not simply physical deterioration, but any other operative cause which results in lowering the period -- lessening the period of usefulness to the taxpayer. In the Munitions case, it was the cessasion of demand because of the war. In -- in other cases, it was the power plant's inadequacy to fulfill the needs the community. In this case, it is the inability of a three year old car to be offered for rent because customers demand more recent cars. In all of these situations and there are a host to them, I've only mentioned a few. All of these external causes, unconnected with physical wear and tear, have been taken into account as they bear upon a particular facts and circumstances pertaining to the taxpayer's situation. Now, this is also a concept which has been well recognized in the accounting predecease from the earliest days in Kester, on accounting, a 1925 edition. In discussing the various factors in depreciation and scrap value Kester says, “There is a close relation between the operation of the chief factors and depreciation on the scrap value of the asset. Thus, if it is estimated that physical depreciation will be complete in eight years, obsolescence in 10 years and inadequacy in 12 years, scrap value would be slight.” Yes, because physical depreciation have already have run in its course. If however, inadequacy is the controlling factor such as in this case, becoming operative in eight years with obsolescence in 10 years and physical depreciation in 12 years, clearly scrap value might be quite appreciable. It would be quite appreciable, of course, because when the taxpayer disposes of it after of it's inadequate for his business, full physical depreciation hasn't run its course, so it's available for use by other businesses, my other taxpayers. Now --
William J. Brennan, Jr.: (Inaudible)
Howard A. Heffron: That's right. The -- the use of the asset has caused him nothing in his business.
William J. Brennan, Jr.: As a matter of fact, a capital gains with (Inaudible)
Howard A. Heffron: That's correct. Now, under Massey's theory, by taking this -- this very great deduction for depreciation, he -- he assures himself for paying a much higher capital gains tax, but he exchanges for that -- of the -- the different rates, of course. Every dollar and excess depreciation he takes is –-
William J. Brennan, Jr.: (Inaudible)
Howard A. Heffron: Well, it was actually Massey -- held them for one year.
William J. Brennan, Jr.: One year.
Howard A. Heffron: And he was taking a third each year.
William J. Brennan, Jr.: (Inaudible)
Howard A. Heffron: Yes.
William J. Brennan, Jr.: (Inaudible)
Howard A. Heffron: That's right. And so that each dollar would save him 52 cents, he would pay 25 cents, capital gains tax or a net profit in hand of 27 cents. Not by a reason of any difference in his business operations. We really have a very extraordinary proposition here, because the rule of cost is the general rule, the taxpayer is supposed to recover his cost and no more. And the rule that all the economic factors must be taken into an account is designed to assure that cost and no more than cost is to be recovered.
William J. Brennan, Jr.: Now, Mr. Heffron, they say, as you say a -- a dramatic illustration of the inequity that you say exists, but it's -- and perhaps in the automobile business, it's fairly unusual, but it's not unheard of elsewhere is it? I've just -- for example, in -- in business real estate, real estate held for rent. It's depreciable according of what it's made of and when it was built and so on, let's say 50 years, at a straight line depreciation that's 2% a year. But it's -- it's quite usual, isn't it, in these kind -- these of days and this kind of economic picture for you -- for a -- for an owner to be able to depreciate that from cost 20% or 30 % and then actually sell it at a profit over cost? That's not unheard of, is it?
Howard A. Heffron: Well, that -- that can happen because we're dealing here with estimates and probabilities based on past experience and there's a -- there's a good deal of room here for -- within the area of what a reasonable estimate is. I think that's the reason for that, but the concept, for example with buildings, buildings maybe held to be subject to a lesser amount -- to a shorter life than otherwise, because it is anticipated that there will be changes in the neighborhood. That would be one economic factor not related to physical wear and tear, which cuts down his life. That's a common occurrence in the case of real estate, but in the few minutes I have remaining, I wanted to point out to the Court the extraordinary proposition we have here. The concept that all economic forces must be taken into account, to reduce the useful life of the taxpayer, has been applied in a wide variety of cases and industries, in the power industry, as I've cited. In the munitions industry, in real estate, in every other type of -- of business which is conducted, the taxpayer's proposition then, must come down to this, that despite the fact -- despite the fact that those rules have been consistently applied and all these other cases, we, in the auto rental business, are entitled to a different rule, because of the Commissioner's practice. Now, this is an extraordinary proposition. It is not a contention that the regulations are invalid, because they are unreasonable, because they are not inconformity with the statute. Indeed, the 1954 Regulations are precisely in point here and specifically set forth the concept of useful life and salvage value, for which the Government contends. So this is an extraordinary proposition, says these regulations are invalid. It says all this history of application and under -- other industries, may not be applied to us. It's an extraordinary contention and of course, it results in a very great discrimination among taxpayers. All other taxpayers can only depreciate upon the basis of cost. Taxpayers in the car rental business, if these taxpayers sustain, can depreciate on a basis other that cost. They can convert ordinary income in the capital gains. Irrespective of the cost, the taxpayer who sells a car for $100 more than he pays or it, can deduct $600 or $800 in depreciation. No one else is entitled to that. Now, in one of the taxpayer got what does he offer this Court to demonstrate that this sort of discrimination should be applied? He doesn't have 65% of the auto leasing industry in support, because as our evidence brief shows, the Automobile Leasing Association, which represents 65% of the industry, has stated that they are fully in agreement with the Government's position and that that has always been the rule and the practice and that they support it. So he doesn't have that. He doesn't have any specific cases which deal with the precise issue presented in this case. He has a good many cases in which taxpayers traded in from time to time, cars and he says, “Well, since they, in fact, traded in the cars, why didn't you cut down their useful life?” The answer is very simple. We don't cut down useful life simply because in fact, the car has been traded in or disposed of in a shorter period. Depreciation is based upon experience. We cut it down because past experience relating to this economic factor as it does, as past experience governs the application of all of it, economic factors is the test. Now, it is true, we haven't by some IBM method, pulled all the returns of all the taxpayers in the car rental business who has ever taken depreciation. On the other hand, the taxpayer hasn't shown any specific car rental cases dealing with the contention of useful life, which he asserts the -- the Government made in those cases. And as a matter of fact, the peculiar mathematics of it may -- may illustrate a very good reason why the question may not have been raised. If a taxpayer takes a four-year useful life and in fact, disposes of the car in two years, he's taken half the value. Well, if in fact, he disposes of it in two years and when he sells it, receives half the value, no matter with -- which method of computation you use, the Government's or the taxpayer's, the result is the same. Because in fact, under the taxpayer's method, he's taken 50% of the full price of the car, under the Government's method, he has taken all of the spread between the price of the car and the sales proceed which is precisely the same figure. If the car is $2000 and he takes 50% on a four-year useful life, he's deducted $1000 in depreciation. If under the Government's theory, the useful life of that car is two years, he's entitled to deduct to the difference between $2000 and $1000, what he receives upon sale over a two-year period. He deducts the same $1000, so that in any given instance, simply because a taxpayer has used what appears to be a lengthier period, there is no reason to assert that in fact, the computation result that in giving him the benefit of this depreciation below cost, which he is asserting, he's entitled to hear. Because of the peculiar relation of the mathematics, you can't tell from any specific case, whether four years resulted in more depreciation under the taxpayer's theory than it would have at two years or some other period been taken, under the Government's theory.
Potter Stewart: Oh, what -- introduces the problem is this extraordinarily high salvage value is that it?The problem in this cases?
Howard A. Heffron: Well, what introduces the problem in this case is the -- is both of the extraordinarily high salvage value plus the fact that the taxpayer customarily does not retain the cars for more than the period which has been --
Potter Stewart: Well, they relate to that.
Howard A. Heffron: -- set forth. They're related --
Potter Stewart: Yes.
Howard A. Heffron: -- they're really reciprocals. The longer you hold the car, the less the salvage value, the shorter the period, presumably, the more the salvage value. But -- so we have in essence, the taxpayer contending for this extraordinary proposition that he and the auto rental business is entitled to deduct below cost, irrespective of cost, irrespective of the command of the statute for a reasonable allowance, irrespective of the restrictions placed upon lessees, upon the owners of mining property, upon the holders of bridges with franchisers, upon power plants and all the other situations to which we've adverted. And in support of that, he offers nothing but a few cases taken from the -- and a whole board of tax appealed reports, which do not deal with this issue at all. The mere fact that in any given record, it appears that a taxpayer is disposed of a car in any given period of time, there's no reason to change the estimate of useful life. We're looking -- we're basing it upon the past experience of the taxpayer and we need a bulk of that experience, so we can draw that inference. Now, we tried to show to the Court how, if the ultimate objective of depreciation is to be the recovery of cost, which has been the objective which this Court has set forth is the one -- and which is the one the objectives set forth in the regulations, which has always been the goal in this field. The taxpayer's theory cannot result in the recovery of cost, unless purely by accident, when the taxpayer disposes of his property in two years, it happens to be at 50% if the taxpayer was taking four year life at 25% each year. But to the taxpayer disposes of it for a little more than 50% or the taxpayer disposes of it for a little less, there's no recovery of cost here. There's either too much or too less and because the taxpayers theory would disregard, he disregards the facts, the past experience, he would disregard what he knows he can get for the car, he would disregard what he knows is the period he will hold the car. He -- he blinds himself to these factors making the recovery of course -- of cost an absolutely hit on this proposition. The reason he does that is quite clear, because to the extent he can ignore reality and take larger depreciation deductions below cost, to that extent, he can convert ordinary income into capital gains. Now, the situation is exaggerated under the 1954 Code because of the accelerated methods of depreciation. A taxpayer who takes a four-year useful life instead of 25%, will take 50% the first year, so that if the car cost him $2000 and he sells it, he takes $1000 deduction even though he may as in the Massey Motor case, sell it for $2200 or $2500, the wholly artificial concept which has no relation to the economic facts at all and the regulations under the 1954 Code are quite clear in this regard and they spell out in detail, the Government's theory. The taxpayers have suggested no reason why those regulations --
William J. Brennan, Jr.: (Inaudible)
Howard A. Heffron: Well, it is our view that the 1954 Code regulations support our position. Explicitly, the taxpayers would be arguing that because of the prior practice which we said they haven't shown at all, but because of the -- their new regulations must be disregarded even though they maybe perfectly valid under the statute. Now, that's the extraordinary contention.
Tom C. Clark: You have to regulate those (Inaudible)
Howard A. Heffron: By the past practice?
Tom C. Clark: No, by its regulations.
Howard A. Heffron: I -- I beg your pardon? I didn't --
Tom C. Clark: Separate cases arose that on the regulation entirely on, will save for this year?
Howard A. Heffron: Yes.
Tom C. Clark: They would not be able to follow this old practice would they or --
Howard A. Heffron: No, of course not. Under the new regulation --
Tom C. Clark: They admit that, they were doing that.
Howard A. Heffron: (Voice Overlap) --
Tom C. Clark: They don't claim the -- it's been here?
Howard A. Heffron: They do not -- they cannot claim the regulation say other than what they do say, but as I understand what they do claim is because of this practice which they refer to. They're entitled to disregard the explicit and in the new regulations case, it is explicit.
William J. Brennan, Jr.: Even though --
Howard A. Heffron: Command --
William J. Brennan, Jr.: -- this year, these tax years?
Howard A. Heffron: Well, that would be their argument in the -- in the Hertz case as to the --
William J. Brennan, Jr.: Yes.
Howard A. Heffron: 1954 Code years. The Massey Motors case follows only the 1939 Code. But in fact, under that 1954 Code years, the argument would have to be that despite the explicit command of the regulations, they maybe disregarded not because they conflict with the statute, not because they're unreasonable, but because of this prior practice to which the taxpayers have adverted.
William J. Brennan, Jr.: And this was -- is precisely Hertz argument under the 1954 Code.
Howard A. Heffron: I say that's where it comes down to.
Potter Stewart: Well, does it also amount to this that the contention is that the regulations make such a change that if in any event, they cannot be applied retrospectively, because --
Howard A. Heffron: Well, that is a -- that is another argument they make that --
Potter Stewart: The regulations were not issued until 1956.
Howard A. Heffron: Yes.
Potter Stewart: -- as I understand. And the -- even in the Hertz case, there's no tax for a year after 1956 isn't there?
Howard A. Heffron: No. I don't think -- I think --
Potter Stewart: So we don't have the question -- the issue posed by Mr. Justice Clark. We don't have this year and that is before us, -- that is --
Howard A. Heffron: Well, except that --
Potter Stewart: -- regulations even prospectively where asked.
Howard A. Heffron: Except that theory upon which is -- that the fact that the District judge in Hertz found that you could not apply the regulations retroactive. It was the theory which assumed that the 1954 Code had changed the law so that even as to any years which arose under the 1954 Code, we say those regulations which were inconformity with the 1954 Code, even assuming it made a change would nevertheless be applicable. There's no retroactivity of enforcing regulations under a new statute. Even though --
Potter Stewart: (Voice overlap) we don't actually have a case under the 1956 Regulations suit, none of these cases arose under -- it was a case to which the 1956 Regulations would be at.
Howard A. Heffron: And the 1956 Regulations are in terms, applicable to all tax years arising under the 1954 Code even though those --
Potter Stewart: So, that would -- that would include a year or two then of --
Howard A. Heffron: It would include the --
Potter Stewart: -- that was held before it's here in the Hertz case.
Howard A. Heffron: In the Hertz case. Even though, in fact, those years occurred prior to the promulgation of the regulations in final form.
Hugo L. Black: I understood the argument to be, I may -- I maybe wrong (Inaudible) that the practice which they're claiming justice had existed for so long. It was so well settled. It was the same as (Inaudible) and therefore, you could no more write the regulation that you have and you could have in Congress, written their practice into its statute expressly. Is that -- was that their argument? I thought that was their argument.
Howard A. Heffron: Well, I -- that may have been a portion of their argument (Voice Overlap) --
Hugo L. Black: (Voice Overlap) --
Howard A. Heffron: -- as I understood --
Hugo L. Black: To the R.J. Reynolds case in that connection.
Howard A. Heffron: Well --
Hugo L. Black: You say that it -- in fact, has the effect law.
Howard A. Heffron: The -- the --
Hugo L. Black: And that you couldn't change her by this new regulation.
Howard A. Heffron: What the retroactive point is this --
Hugo L. Black: I -- I didn't think that to be wrong, it might've been.
Howard A. Heffron: Yes -- no, well on the retro, I misunderstood.
Hugo L. Black: The Court then should have decided in their favor on the retroactive point, one wouldn't have to reach (Inaudible) --
Howard A. Heffron: Well, if I -- on the retroactive point, the District judge said in his findings that he found that the practice started out precisely as the Government contends it did and he referred to the Mr. Justice Brandeis in the Ludey case and he reached the same conclusion the Government does. However, he found that by 1942, there had been a change and useful life began to mean what the taxpayers said it does. Therefore, by 1954, it had that meaning however, he found the 1954 Code changed that rule, changed it in a way that we support the Government's position back to what it had been originally. He said therefore, the new regulations cannot be retroactively applied. Well, the answer to that is, think that under the decisions of this Court, where a statute, a new statute has been enacted regardless of the old practice, if the statute is new and not the same as the old statute, the old regulations are not carried along with it for purposes of the new statute and where there has been a new statute, a regulation which is promulgated a few years after the new statute maybe retroactively applied. That is what we understand the retroactive contention to be. But in terms of the basic contention here, it has been that the regulations have always been directed to the end of recovery of cost, the 1954 Regulations were explicit, but they simply embodied the practice which had grown up and applied in all these other instances.
Earl Warren: Mr. Frazier.
William R. Frazier: Thank you Mr. Chief Justice, I now would like to take just a few more moments of rebuttal, if Your Honors please. First, I'd like to point out in our brief that we file, we have re produced the relevant portions of the Treasury Regulations, which we claimed governed this matter before the Court, issued under Section 23 (l) of the 1939 Code. And I would like to suggest this for possible consideration of the Court. The first place, the Government today, of course, is looking back some 10 years on what was done by my taxpayers and I would like, if Your Honor would (Inaudible) time, think (Inaudible) regulations and read them casually and then project yourself into the position of my client and his auditor, with respect to this matter before the Court. He's got regulations --
Potter Stewart: What page are you looking at, Mr. Frazier?
William R. Frazier: Page 38.
Potter Stewart: Thank you.
William R. Frazier: Firstly, under Regulation (Inaudible) (l)-1, you would find this. The proper allowance for such depreciation in that amount which should be set aside for the taxable year in accordance with the reason of the consistent plan, not necessarily a uniformed rate, whereby the aggregate of the amount so set aside, plus the salvage value, will at the end of the useful life of the depreciable property, equal to cost. Now, that phrase, “the useful life for the property,” appears again in that portion of that regulation, Section 4, which is reproduced on the page 39, reading the capitals own brief to be replaced by depreciation allowance, is the cost for all the basis of the property in respect of which the allowance is made. Then further in Section 5, the deduction for depreciation in respect to any of depreciable property for any taxable year shall be limited to such ratable amount is -- may reason it be necessary to recover during the remaining -- remaining useful life of the property, the unrecovered cost. Take that if you will, together with both of them. And I think it's at page 45, that bulletin, which specifically refers to automobiles and tells (Inaudible) that out of the general guide, as the published policy of the Treasury Department, acting through his bureau then, Bureau of Internal Revenue, that if you have passenger cars, five years, salesmen cost three years. So my company elected to use the three year, except for what in that bulletin have. Now, that was the situation in which they found themselves and we think they were entitled three. Thank you Mr. Chief Justice, it's been a pleasure and I hope to return again further time. Thank you, sir. Hope to return again.